[Cite as In re J.C., 2021-Ohio-1453.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                HENRY COUNTY




IN RE:                                                      CASE NO. 7-20-10

       J.C.,

A DEPENDENT CHILD.
                                                            OPINION
[MICAILA C. - APPELLANT]



                  Appeal from Henry County Common Pleas Court
                                 Juvenile Division
                             Trial Court No. 20193013

                                        Judgment Affirmed

                              Date of Decision: April 26, 2021



APPEARANCES:

        Autumn D. Adams for Appellant

        Katie L. Nelson for Appellee, Henry County Job and Family Services
Case No. 7-20-10


WILLAMOWSKI, P.J.

       {¶1} Respondent-appellant Micaila C. (“Micaila”) brings this appeal from

the judgment of the Court of Common Pleas of Henry County, Juvenile Division,

granting legal custody of J.C. to the paternal aunt, Jennifer N. (“Jennifer”). On

appeal, Micaila claims that the trial court erred by failing to extend the temporary

custody of the child when the failure was against the manifest weight of the

evidence. For the reasons set forth below, the judgment is affirmed.

       {¶2} J.C. was born to Micaila in July 2018. Doc. 1. On July 30, 2019, the

Henry County Department of Job and Family Services (“the Agency”) filed a

complaint alleging that J.C. was a dependent child and requesting temporary

custody of J.C. Doc. 1. The basis for this claim was that J.C. was homeless and that

Micaila allegedly suffered from mental health issues. Doc. 1. An adjudication

hearing was held, at which Micaila admitted that J.C. was a dependent child. Doc.

13. At the disposition hearing, the trial court awarded temporary custody of J.C. to

the Agency.    Doc. 14.    The Agency subsequently placed J.C. with Jennifer.

November 18, 2019, Case Plan. The Agency also set forth a case plan requiring

Micaila to 1) receive a psychological evaluation and comply with any

recommendations; 2) submit to random drug and alcohol screens; 3) seek and obtain

housing; and 4) maintain stable employment. October 16, 2019, Case Plan.

       {¶3} On March 4, 2020, Jennifer filed a motion for legal custody of J.C. Doc.

30. The Agency filed a motion in support of Jennifer’s motion on August 27, 2020.

                                        -2-
Case No. 7-20-10


Doc. 46. A hearing was held on the motion on September 25, 2020. Doc. 58.

Following the hearing, the trial court granted Jennifer’s motion and awarded legal

custody of J.C. to her. Doc. 58. Micaila filed a timely notice of appeal from this

judgment and on appeal raises the following assignments of error.

                             First Assignment of Error

       The trial court abused its discretion by not extending the period
       of temporary custody to [the Agency] when [Micaila] made
       significant progress on case plan services.

                           Second Assignment of Error

       The trial court’s failure to extend the case for six (6) months was
       against the manifest weight of the evidence.

Both assignments of error argue that the trial court erred in granting the Agency’s

motion to award legal custody of the children to Jennifer instead of continuing the

temporary custody. Thus, we will address them together.

                                   Legal Standard

       {¶4} At the outset, this court notes that this is not a case involving the

granting of permanent custody to the Agency, but is instead a grant of legal custody

to a third party. Where permanent custody would legally terminate all parental

rights, legal custody does not. R.C. 2151.011. “‘Legal custody’ means a legal status

that vests in the custodian the right to have physical care and control of the child

and to determine where and with whom the child shall live, and the right and duty

to protect, train, and discipline the child and to provide the child with food, shelter,


                                          -3-
Case No. 7-20-10


education, and medical care, all subject to any residual parental rights, privileges,

and responsibilities.” R.C. 2151.011(B)(21). In other words, legal custody does

not divest parents of all their rights and either parent may petition the court in the

future for a modification of custody. In re C.R., 108 Ohio St.3d 369, 2006-Ohio-

1191, ¶ 17, 843 N.E.2d 1188. Because the parent’s right to regain custody is not

permanently foreclosed, the standard used by the trial court in making a decision in

a legal custody proceeding is merely preponderance of the evidence. In re B.P., 3d

Dist. Logan Nos. 8-15-07, 8-15-08, 2015-Ohio-5445, ¶ 19.

       Preponderance of the evidence is the greater weight of
       the evidence; that is, evidence that you believe because it
       outweighs in your mind the evidence opposed to it.
       A preponderance means evidence that is more probable, more
       persuasive, or of greater probative value.

2 CR Ohio Jury Instruction 207.21. “In a dispositional hearing involving legal

custody, the focus is on the best interest of the child.” In re B.P, supra at ¶ 19.

       {¶5} R.C. 2151.353 provides that one disposition a trial court may make for

a child that has been adjudicated as dependent is to award legal custody of the child

to any person who is identified as a proposed legal custodian and who completes

the appropriate statement. R.C. 2151.353(A)(3). The statute does not set forth

specific factors to be considered in making the determination of best interest of the

child. In re B.P., supra. However, the factors set forth in R.C. 2151.414(D) for

determining whether a grant of permanent custody is in the best interest of the child

have been held to be “instructive” as to an award of legal custody. Id. These factors

                                          -4-
Case No. 7-20-10


include the interaction of the child with the various parties, the wishes of the child

as told by the child or the GAL, the custodial history of the child, and the child’s

need for a legally secure placement. R.C. 2151.414(D). A decision reached by a

trial court concerning a motion for legal custody is within the sound discretion of

the trial court and will not be reversed absent an abuse of that discretion. In re B.P.,

supra at ¶ 21.

                                 Evidence Presented

       {¶6} A review of the record in this case shows that the following testimony

was presented at the hearing. Jennifer testified that the Agency had placed J.C. with

her in October of 2019. Tr. 18. Before then Jennifer babysat for J.C. many times

at the request of Micaila. Tr. 19-21. Jennifer indicated that J.C. has thrived in her

care. Tr. 23. When J.C. first came, he had no regular schedule and appeared to be

afraid of men. Tr. 23. J.C. was put on a regular schedule and is no longer afraid of

people. Tr. 23. Jennifer also indicated that Micaila had missed many visits with

J.C. and she brought strangers with her to J.C.’s birthday party in August. Tr. 24.

According to Jennifer, Micaila has a history of making things up and fails to take

responsibility for her actions. Tr. 25-26. Jennifer testified that Micaila refuses to

have contact with her, including refusing to visit J.C. at their home rather than at the

Agency. Tr. 26-27. Micaila has refused to give her a phone number or address and

had blocked Jennifer on Facebook, so Jennifer has no way of sharing J.C.’s

accomplishments with her. Tr. 27-28. Jennifer testified that she was willingly

                                          -5-
Case No. 7-20-10


accepting the responsibility for J.C. and would work with Micaila to insure visits

occurred. Tr. 28-29.

       {¶7} On cross-examination, Jennifer admitted that she had never asked

Micaila for her address. Tr. 31. Jennifer also admitted that J.C. had been in other

placements before coming to her home, so the lack of schedule may have been a

result of that rather than being with Micaila. Tr. 34. The contact that did come from

Micaila was addressed to Jennifer’s fiance. Tr. 36.

       {¶8} Randy T. (“Randy”) testified that he is engaged to Jennifer and lives in

the same home with her and J.C. Tr. 39. According to Randy, J.C. is doing well

but he feels bad restricting Micaila to visits at the Agency only, so he and Jennifer

arranged some visits at the park. Tr. 41. Micaila was invited to J.C.’s birthday

party, but she brought some additional people who she claimed were his

grandparents even though they were not. Tr. 41-42. When Randy and Jennifer

brought J.C. to their home, Randy had a good relationship with Micaila and he was

hoping J.C. could be returned. Tr. 42. Over time though, Micaila started sending

him threatening text messages. Tr. 43-44. The messages started with her accusing

Randy and Jennifer of trying to steal J.C. Tr. 44. In Randy’s opinion, J.C.’s best

interests would be served by leaving J.C. with Randy and Jennifer. Tr. 48. Up until

a week before the hearing, Micaila was able to contact Randy whenever she wanted,

but when her messages became harassing and threatening, he blocked her. Tr. 48-

49.

                                         -6-
Case No. 7-20-10


       {¶9} Thomas Knox (“Knox”) testified that he rented a house to a third party,

who moved in with her son and his girlfriend. Tr. 53. When the rent was not paid

for several months, he evicted the people living there. Tr. 53. Instead of moving

out, they moved into the in-law suite above the garage. Tr. 53. One of the people

who was evicted was known to Knox as Maria, but was identified by him as Micaila.

Tr. 54-55. Micaila, under the name Maria, was included in the eviction. Tr. 55.

Eventually, Micaila, along with the others, were removed from the property all

together. Tr. 55. According to Knox, Micaila had not lived at the property since

before August 4, 2020. Tr. 67.

       {¶10} Bayli Geiser (“Geiser”) is an ongoing caseworker at the Agency. Tr.

74. She took over J.C.’s case in September of 2019. Tr. 74. According to Geiser,

the Agency had temporary custody of J.C. since July of 2019. Tr. 75. Originally,

J.C. was placed with his grandparents, but was moved to Jennifer’s home when his

grandfather started having health issues. Tr. 76. A few days before the hearing,

Geiser conducted a home visit at Jennifer’s home and found J.C. to be doing “great”.

Tr. 76-77. The home was appropriately baby-proofed. Tr. 77. Geiser testified that

Micaila would cancel a few visits, then attend really well for a while, but she

generally attended visits. Tr. 78. One issue with Micaila is that she can be nice

sometimes, but generally is harassing and threatening. Tr. 79-80. Geiser also

testified that Micaila has issues with maintaining employment. Tr. 84-86. At the

time of the hearing, Geiser did not know where Micaila was living or if she was

                                        -7-
Case No. 7-20-10


employed. Tr. 86. Micaila had served a 30 day jail term for telecommunication

harassment and driving under suspension. Tr. 86. According to Geiser, Micaila’s

mood changes easily and she struggles with depression and anxiety. Tr. 88. The

mental health assessment recommended that Micaila have “consistent, individual

mental health therapy” before being allowed unsupervised visitation. Tr. 88.

Although Micaila attended counseling consistently starting around January of 2020,

she stopped attending regularly in June of 2020. Tr. 89. Geiser did not know if

Micaila was continuing her counseling at the time of the hearing. Tr. 90. In Geiser’s

opinion, J.C.’s best interests would be served by granting legal custody to Jennifer.

Tr. 90.

          {¶11} On cross-examination, Geiser testified that Micaila did ask for

additional visitation, but the Agency did not have the resources to fulfill the request.

Tr. 92-94. Then in-person visits were stopped for a couple of months due to COVID

restrictions.    Geiser admitted that from her observations during visits, she had no

concerns about how Micaila treated J.C. and that she acted appropriately with him.

Tr. 95-96. Geiser noted that Micaila clearly loved J.C. Tr. 96. Geiser also admitted

that Micaila is able to obtain employment, but stated that she does not seem to be

able to maintain employment. Tr. 98.

          {¶12} Michelle Snyder (“Snyder”) testified that she was the CASA volunteer

appointed to this case. Tr. 103. Snyder indicated that she had been having monthly

home visits with Jennifer and Randy regarding J.C. via zoom due to COVID. Tr.

                                          -8-
Case No. 7-20-10


104. According to Snyder, J.C. was thriving under the care of Jennifer and Randy

and their home was very suitable. Tr. 104. At the beginning of the case, Micaila

worked with Snyder, but later she became hostile. Tr. 105. Although Micaila would

obtain employment and housing, she would eventually lose them. Tr. 105. Snyder

did not know where Micaila was living at the time of the hearing. Tr. 107. Sndyer

also testified that Micaila, when asked a question, would go into tangential rants

about how the Agency and everyone was trying to steal her child. Tr. 111.

According to Snyder, Micaila often would lie to her. Tr. 112. Although Snyder was

not concerned with how Micaila treated J.C. during visits, she recommended that

custody be placed with Jennifer and Randy. Tr. 113.

       {¶13} John B. (“John”) testified that he is J.C.’s father. Tr. 120. At the time

of the hearing, he was an inmate at Richland Correctional Facility. Tr. 120. In

John’s opinion, J.C. was in a “fantastic home” where his needs were met. Tr. 120.

John indicated that neither he nor Micaila could provide a suitable home at that time,

so he thought it was in J.C.’s best interest to remain with Jennifer. Tr. 121.

       {¶14} Micaila testified that she had lived in her car with J.C. for two days

which caused this case to be started. Tr. 124-25. When she needed help, she asked

Jennifer to take J.C. for a short time and Jennifer agreed to do so. Tr. 125. At the

time of the hearing, Micaila testified that she was employed full-time at “Genacross

Lutheran Home”. Tr. 126-27. Micaila also testified that she had been living at her

current address for close to two months. Tr. 128. She is living with her boyfriend,

                                         -9-
Case No. 7-20-10


his father, and his step-mother. Tr. 129. Micaila asked Geiser to conduct a home

visit, but it was denied due to COVID. Micaila then cancelled a visitation because

if COVID was so bad as to prevent the home visit, it should also cancel the visit

rather than risk J.C.’s health. Tr. 129. Micaila indicated that the home where they

were living was a three bedroom trailer, so J.C. would be able to have his own room.

Tr. 130. Micaila and her boyfriend were discussing purchasing the trailer at the end

of the year. Tr. 131. Micaila admitted that she had just completed 30 days in jail

for driving under suspension, but claimed she only did it to get to orientation for her

job. Tr. 132. She claims that all she needs to do to get her license back is to pay

the fines for the suspension she received in Texas. Tr. 132. Micaila denied that she

was staying at Knox’s home without permission. Tr. 135. Micaila also testified

that in the time the case was active, she had many different residences and many

different jobs. Tr. 136-45. Specifically, she admitted that she had four different

residences and five different jobs. Tr. 215. When asked about counseling, Micaila

indicated that she was consistent with seeing her counselor unless she was sick or

had to work. Tr. 146. Micaila admitted that she had not had a session since July of

2020. Tr. 147. In her opinion, Micaila did not think she really needed therapy. Tr.

220. Micaila also admitted that she had not seen J.C. since his last birthday party.

Tr. 153. When she asked for visits to resume, Geiser told Micaila that Jennifer and

Randy did not want to conduct video visits to allow Micaila to see J.C. Tr. 156.



                                         -10-
Case No. 7-20-10


Micaila was concerned that if Jennifer and Randy were given custody, they would

not allow her to visit with J.C. Tr. 176.

       {¶15} Christa Sweeney (“Sweeney”) testified that Micaila was dating her

stepson for approximately a year. Tr. 228. Micaila moved in with Sweeney in July

of 2020. Tr. 229. Sweeney testified that she and her husband were planning on

selling the home to her stepson and Micaila once Sweeney and her husband move

to a new home. Tr. 230. Sweeney saw no reasons Micaila could not parent J.C. and

that the home was suitable for him. Tr. 231. The home is a three bedroom, two

bathroom one with one of the bedrooms being available for J.C. Tr. 231. J.C. would

be welcome in the home. Tr. 233.

       {¶16} Once the trial was completed, the trial court issued its opinion and

noted the following case history and testimony. J.C. had been placed in the

temporary custody of the Agency on July 31, 2019. Doc. 58 at 2. Pursuant to the

case plan, Micaila was required to maintain employment and housing. Doc. 58 at

3. Micaila was also to obtain a psychological evaluation and follow the

recommendations. Doc. 58 at 3. The GAL and the psychologist both filed reports

indicating they had concerns with Micaila’s mental health, her failure to maintain

housing and employment, and both recommended that Micaila’s visits with J.C.

continue to be supervised. Doc. 58 at 3-4. At a dispositional review hearing in

November 2019, Micaila was ordered to re-enroll in counseling and obtain an

evaluation to determine the need for medication.       Doc. 58 at 4.     Another

                                        -11-
Case No. 7-20-10


dispositional review was held on December 20, 2019, and the trial court had ordered

Micaila to comploy with the case plan, including maintaining contact with the GAL

and the caseworker. Doc. 58 at 5. During the administrative review dated January

21, 2020, the Agency noted that Micaila had missed several counseling

appointments and was unsuccessfully discharged from services due to

noncompliance. Doc. 58 at 5. It was also noted that she was continuing to struggle

with maintaining housing and employment and was being charged with

telecommunication harassment against the Agency which resulted in a no contact

order that interfered with her ability to attend supervised visitations at the Agency.

Doc. 58 at 5. Jennifer was then supervising the visits, which Micaila refused to

attend due to her distrust of Jennifer. Doc. 58 at 5. After the February 11, 2020

dispositional review, the trial court noted that Micaila was not compliant with

counseling and was still having issues maintaining employment. Doc. 58 at 5. The

May 5, 2020 review showed that Micaila was making some progress as she had

maintained employment and housing for a couple months and had been consistent

with counseling for a few months. Doc. 58 at 6. In July of 2020, the Agency

indicated that it was not requesting an extension because Micaila was losing her

housing, had lost her employment, and was non-compliant with counseling. Doc.

58 at 6. The semi-annual review filed on July 24, 2020 indicated that Micaila had

made insufficient progress for all of the reasons set forth above. Doc. 58 at 6.

Micaila had repeatedly refused to have parenting time with J.C. supervised by

                                        -12-
Case No. 7-20-10


Jennifer at the park since June. Doc. 58 at 8. Due to threatening comments made

by Micaila to Jennifer and Randy, they were hesitant to allow parenting time at their

home and wanted it to be facilitated by the Agency. Doc. 58 at 8. Throughout the

case, Micaila had no problem obtaining employment, but she had issues maintaining

it for more than a couple of months. Doc. 58 at 12. Micaila has not updated the

GAL on where she is living, working, or whether she is attending counseling despite

having the phone number of the GAL. Doc. 58 at 12. The GAL also noted that

Micaila has lied to her on several occasions about housing and employment. Doc.

58 at 12. The trial court noted that Micaila had admitted to being fired from multiple

jobs in the past year. Doc. 58 at 15. Micaila had also admitted not engaging in

counseling sessions since July 2020. Doc.58 at 15. Additionally, Micaila’s record

of phone calls showed seven calls ranging from 36 seconds to almost 10 minutes.

Doc. 58 at 15. The trial court determined that these were not likely productive

counseling sessions since they averaged less than 4 minutes. Doc. 58 at 15. Despite

Micaila’s complaints that Jennifer did not update her about J.C. enough, Micaila

admitted that she had blocked Jennifer since July and Jennifer had no way to contact

her. Doc. 58 at 17. The trial court was also concerned that Micaila’s current

boyfriend that she was living with and planning on buying a home with was only 17

at that time and Micaila was 24. Doc. 58 at 17.

       {¶17} Based upon this testimony, the trial court made the following findings

of fact. During the approximately 14 month pendency of the case, Micaila had six

                                        -13-
Case No. 7-20-10


different residential situations. Doc. 58 at 19. Micaila also had six different jobs

during that time, being fired from four, laid off due to COVID from one, and the

last being her current employment. Doc. 58 at 19. Micaila continues to have legal

issues with suspended or stayed days in jail still active along with over $2,675 owed

in fines and court costs. Doc. 58 at 19. Micaila failed to maintain necessary contact

with the GAL, the caseworker and Jennifer. Doc. 58 at 20. Micaila did well while

attending counseling, but she has not been consistent with attendance and has not

obtained the evaluation for the purpose of determining whether medication is

recommended as ordered by the trial court. Doc. 58 at 20. Although Micaila loves

J.C. and wants him to be with her, “she has not made sufficient progress to do what

is necessary to stabilize her life to have an appropriate home for [J.C.], or to undergo

the counseling necessary for her mental health.” Doc. 58 at 21. The trial court noted

that it had considered the factors set forth in R.C. 3109.04(F) in determining the best

interest of J.C. and set forth its findings as to the factors. Doc. 58 at 22-23. Based

upon these findings, the trial court granted legal custody of J.C. to Jennifer.

                                           Analysis

       {¶18} In both assignments of error, Micaila argues that the trial court should

have granted a six month extension of the case rather than granting legal custody to

Jennifer. A temporary custody order terminates one year after the date the child was

first placed into shelter care, except if a motion is filed to extend it.          R.C.

2151.353(G). Additionally, a party can file a motion to terminate the order of

                                         -14-
Case No. 7-20-10


temporary custody. R.C. 2151.353(H). Although the case can be extended for an

additional time, there is no requirement that the extension must occur and the

determination as to whether the extension or termination is in the best interest of the

child is left to the trial court’s discretion. Matter of C.K., 5th Dist. Muskingum No.

CT2020-0027, 2020-Ohio-5437 ¶ 21. Thus, the decision will only be reversed if

the decision is arbitrary, unreasonable, or unconscionable. Blakemore v. Blakemore,

5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983). “An abuse of discretion exists if

the court’s decision regarding the child’s best interests is not supported by

competent, credible evidence.” In re D.M., 1st Dist. Hamilton No. C-140648, 2015-

Ohio-3853.

       {¶19} Initially, this Court notes that no written motion to extend temporary

custody of J.C. was filed by either the Agency or Micaila. Micaila’s testimony

showed that she wanted the trial court to terminate the case, but return J.C. to her

custody. A review of the record shows that the findings of fact and conclusions of

law made by the trial court are supported by competent, credible evidence. The trial

court specifically pointed to specific testimony to support its findings and

conclusions. Additionally, the trial court considered various factors in determining

what was in the best interest of the child. Given the record before this court, we do

not find that the trial court erred by failing to deny Jenifer’s motion for legal custody,

supported by the Agency, and the Agency’s motion to terminate the case.



                                          -15-
Case No. 7-20-10


         {¶20} This leads to the question of whether the trial court’s decision was

against the manifest weight of the evidence. As noted above, the trial court’s

decision to grant legal custody to Jennifer was supported by a substantial amount of

competent, credible evidence. Micaila repeatedly stopped cooperating with the case

plan whenever she disagreed with Geiser. She showed the same attitude towards

Jennifer and Randy. She would rather give up a visitation with J.C. than adjust her

behavior to comply with the requests made. This same attitude is what led to

numerous job losses. Although Micaila claims she has stable housing, her own

testimony shows that does not appear to be the case as she has no legal right to her

housing at this time and is just there at the good will of others. Likewise, she had

only been at her current employment for approximately one month. Given the

evidence before it, this Court does not find that the trial court lost its way or that a

manifest injustice occurred.1 The assignments of error are each overruled.

         {¶21} Having found no prejudicial error in the particulars assigned and

argued, the judgment of the Court of Common Pleas of Henry County, Juvenile

Division is affirmed.

                                                                                    Judgment Affirmed

MILLER and SHAW, J.J., concur.

/hls



1
 Notably, the trial court even took additional steps to insure that Micaila had a path to receiving unsupervised
visitations with J.C. if she took the required steps to control her mental health issues.

                                                     -16-